Citation Nr: 1756384	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for muscle spasms, to include secondary as to diabetes mellitus.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a psychiatric disability, to include depression.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1976.    

These matters come before the Board of Veterans Appeals' (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in an August 2017 Travel Board hearing.  A transcript of that hearing has been associated with the file.  

The issue of psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current diabetes mellitus is not shown to have had its onset in service, within one year of separation from service, or is otherwise related to his service.  

2.  The Veteran's claimed muscle spasms are not shown to have had their onset in service, nor are they otherwise related to his service or secondary to a service-connected disability.  

3.  The Veteran's current hypertension is not shown to have had its onset in service, within one year of separation from service, or is otherwise related to his service, nor is it secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for muscle spasms have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.310 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Factual Background and Analysis

Diabetes

The Veteran asserts that service connection is warranted for his diabetes mellitus, as he contends it had its onset in service.  He reported that his blood sugar was tested before and after meals when in service and that he was diagnosed in 1975.

The medical record of evidence that indicates the earliest date of diagnosis is dated October 2005.  See VA medical treatment note dated October 2005.  There is a private medical record dated February 2007 that refers to the diabetes diagnosis as "new-onset."  Subsequent treatment records indicate that his diagnosis is current.  See VA medical treatment note dated August 2010.  As such, the Veteran has a current diagnosis of diabetes mellitus.  The remaining question before the Board is whether there is an in-service disease or injury to which such disorder is etiologically related.  

The Veteran was tested for six consecutive days in September 1973, with all results listed as negative for sugar in the urine.  Service treatment records dated August 1974 to June 1975 indicate negative readings for glucose and or sugar.  An August 1975 record indicates his glucose was normal at 74, with the normal range listed as between 70 and 115.  An October 1975 service treatment record indicates that he was negative for sugar.  Additionally, the Veteran denied any history of sugar in his urine in his 1975 report of medical history.  

Given that diabetes is considered a chronic disease the Veteran could satisfy the in-service disease element if the diabetes manifested to a compensable degree within a year from separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As stated above, the Veteran was first diagnosed with diabetes in October 2005, almost three decades following his March 1976 discharge from service.  The medical evidence of record does not support a finding that the Veteran developed diabetes in service.  The Veteran's service treatment records are silent for complaints of or treatment for diabetes.  The most recent service treatment record in evidence illustrates his urine was negative for sugar.  See Service treatment record dated October 1975.  

The Board notes that the Veteran is competent to report being treated in service, such as taking a nutrition class the doctor recommended, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute this class as part of diagnosis of diabetes or as a precursor to diabetes, and he has not demonstrated that he is an expert in determining the etiology of diabetes and is a layperson in this regard.  In addition, there is no competent evidence of record to indicate a link between his current diabetes disability and his military service.  

To the extent that the Veteran believes he had diabetes in service and since, or symptoms suggestive of diabetes, his beliefs are outweighed by the significant evidence of record showing no diabetes in service, or for many years following service.  This is shown by the evidence outlined above.  

There is no medical opinion of record regarding his diabetes.  Here, a medical opinion regarding the Veteran's diabetes mellitus is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  There is no indication beyond conclusory generalized statements by the Veteran of an event, injury, or disease in service to which the claimed disability may be associated.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the most probative evidence of record shows the Veteran's diabetes mellitus did not have its onset during service, as developed diabetes decades after service, nor is it shown to be related to an event, injury, or disease in service.  Accordingly, a basis upon which to establish service connection has not been presented under either the direct or chronic disease theories of entitlement.  A preponderance of the evidence is against a claim for service connection for diabetes. 

Muscle Spasms

The Veteran contends that his muscle spasms are due to the medication he takes to treat his diabetes.  During the August 2017 hearing, the Veteran testified that the spasms started the last year of service.  He also testified that even though he had not yet been prescribed medication for his diabetes, he still related it to his diabetes-stating that his diet caused the spasms.  He indicated that he did not start taking medication for his diabetes until 1998.  

During a January 2012 VA psychology visit, the Veteran reported his anxiety is caused by health concerns such as spasms in lower extremities and hands.  

As stated above, the Veteran first testified that his diabetes medication caused his spasms, then later in his testimony he stated that the spasms started in service, despite not taking any medication or undergoing treatment until years after service.  The Board finds that the evidence of record does not support a finding that his spasms started in service.  The Veteran's service treatment records are silent for complaints of or treatment for muscle spasms, and for many years following service.   

Although the Veteran is competent to state that he experienced muscle spasms in service, the Board finds these statements lack credibility as the great weight of the evidence of record show the onset many years following service.  Moreover, the Veteran has inconsistently described the onset as being both during service and following treatment for his later-diagnosed diabetes mellitus.  In other words, his inconsistent statements as to the onset of his muscle spasms further diminish his credibility as to the onset of those symptoms.  

The Veteran has not been service-connected for diabetes.  As he is not service-connected for this disorder, his secondary service connection claim for muscle spasms must be denied as a matter of law.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  Additionally, the record does not show that the Veteran has been diagnosed with a disability manifested by muscle spasms during the period on appeal, although a complaint of spasms in lower extremities and hands was noted in 2012.  

Therefore, under both the direct and secondary theories of entitlement, the Board finds that the second element has not been met.  A preponderance of the evidence is against a claim for service connection for muscle spasms.  

Hypertension

The Veteran contends that his hypertension was diagnosed and treated in service.  He has also reported that diabetes may have caused it.  During the August 2017 hearing he testified that he was diagnosed in 1974 and first started treatment in 1998.  He confirmed that there is no medical opinion of record linking his hypertension to service.

The medical record of evidence that indicates the earliest date of diagnosis is dated July 2004.  See private medical treatment note dated July 2004.  Subsequent treatment records indicate that his diagnosis is current.  See private medical treatment note dated July 2010.  The evidence illustrates that the Veteran is treated with medication for his hypertension, with the highest blood pressure reading of record indicating 156 for systolic and 100 for diastolic.  As such, the Veteran has a current diagnosis of hypertension.  The remaining question before the Board is whether there is an in-service disease or injury to which such disorder is etiologically related.  

Service treatment records dated September 1973 and October 1975 indicate the following blood pressure readings:  120/72 (systolic mm/diastolic mm), 126/80 (systolic mm/diastolic mm).  Service treatment records dated August 1973 and October 1975 indicate that the Veteran did not then, nor did he previously, have high blood pressure.  

During an August 2010 VA optometry consultation the Veteran reported checking his blood pressure daily, as he stated he was recently released from the hospital due to blood pressure.  In the medical history section of the consultation report, it was noted that he was without care for six years prior to being diagnosed.

Given that hypertension is considered a chronic disease, the Veteran could satisfy the in-service disease element, if the hypertension manifested to a compensable degree within a year from separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As stated above, the Veteran was first diagnosed with hypertension in July 2004, almost three decades following his March 1976 discharge from service.  Even if the notation that the Veteran was without care for six years prior to being diagnosed were taken as fact, it would indicate an onset of hypertension in 1998-over two decades after service.    

The most probative evidence of record does not support a finding that the Veteran developed hypertension in service.  The Veteran's service treatment records are silent for complaints of or treatment for hypertension.  The most recent service treatment record in evidence illustrates his blood pressure reading was 126/80 (systolic mm/diastolic mm) and the Veteran indicated he did not have high blood pressure.  See Service treatment record dated October 1975.  

The Board notes that the Veteran is competent to report various readings of his blood pressure, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute blood pressure readings as part of a hypertension diagnosis, as he has not demonstrated that he is an expert in determining the etiology of hypertension and is a layperson in this regard.  Similarly, the Veteran's representative is likewise a lay person and is not competent to render an opinion regarding the etiology of the Veteran's hypertension.  In addition, there is no competent evidence of record to indicate a link between his current hypertension disability and his military service.

There is no medical opinion of record regarding his hypertension.  Here, a medical opinion regarding the Veteran's hypertension is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service or a service-connected disability.  There is no indication beyond conclusory generalized statements by the Veteran of an event, injury, or disease in service to which the claimed disability may be associated.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the record simply shows the Veteran developed hypertension decades after service.  As service connection for diabetes was denied above, secondary service connection is not warranted for hypertension.  Accordingly, a basis upon which to establish service connection has not been presented under the direct, secondary, or chronic disease theories of entitlement.  A preponderance of the evidence is against a claim for service connection for hypertension.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran as well as the legal argument made during the August 2017 hearing.  The Board understands his belief that his diabetes, hypertension, and muscle spasms warrant service connection.  However, the Board finds that the service treatment records, the VA and private medical treatment records, all illustrating no in-service injury, illness, or event, outweigh the Veteran's contentions that these disabilities should be service connected.   

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for diabetes, muscle spasms, and hypertension must be denied.  See 38 U.S.C. § 510(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for diabetes mellitus is denied.

Service connection for muscle spasms, to include secondary as to diabetes mellitus, is denied.  

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.


REMAND

The Board finds that a VA examination and opinion is necessary in order to decide the Veteran's claim for service connection for a psychiatric disability.  

The Veteran contends that his depression is direct a result of service as he states he was diagnosed and treated in service.  See Statement in Support of Claim submitted December 2013.  During the August 2017 hearing, however, he testified he assumes his psychiatric disorder comes from hypertension and diabetes and that he was not diagnosed in service, but diagnosed in 1998.   

The record indicates a current diagnosis of depression and that the Veteran received treatment from June 1998 to December 1998 in an Adult Outpatient Service facility and a Men's Intensive Residential Treatment facility.  See Letter from Stewart-Marchman-Act Behavioral Healthcare dated September 2010.  

The Veteran is competent to state that he had depressive symptoms in service, and has been treated for depression following service.  The Board concludes that the minimal threshold for when a VA examination is warranted has been met, and the claim should be remanded for an examination to determine the nature and etiology of any psychiatric disorder present during the appeal period.  

On remand, the AOJ should also attempt to obtain and update all VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from November 2013 to present.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service?

A complete rationale for all opinions should be provided.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the claim for service connection for psychiatric disability can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


